Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the application
2.	Claims 1-5, 7-13, 15-20 are pending in this application.
Claims 1-5, 7-13, 15-20 have been rejected. 

Claim Objections
3.	Claims 1-5, 7-13, 15 are objected to because of the following informalities:  	Claim 1 should start with “A process” and dependent claims 2-4, 7, 10-12 should start with “The process”. Claim 5 should start with “A solid fraction” and claim 8 should start with “An aqueous fraction”. Claim 9 should start with “An aqueous fraction”.  Claims 13 and 15 should start with “A powder”. Appropriate correction is required.

Use Claims
Claim Rejections - 35 USC § 112
4. 	The following is a quotation of the second paragraph of 35 U.S.C. 112 (b):
 The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
s 16-20  is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 16, 17, 19 provide for the use as flavorings of a concentrate, claims 18, 20 provide for the use as animal nutrition. But since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.

35 USC § 101
6. 	35 U.S.C. 101 reads as follows: Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.	Claims 16-20 are rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101. See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).

Rejections - 35 USC § 103

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

9.	 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S.1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
 	a.	 Determining the scope and contents of the prior art.
 	b. 	Ascertaining the differences between the prior art and the claims at issue.
 	c.	 Resolving the level of ordinary skill in the pertinent art. 
 	d. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

10. 	Claims 1-2, 5, 7, 8, 10- 13, 17 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Arsiwalla T et al. (WO 2014/123420) in view of NPL Mills et al. (in Comparative biochemistry and physiology vol. 22, 327-332, 1967) .
 

Arsiwalla T et al. also discloses that the solid containing stream contains chitin (page 2 lines 10-11). It is known that insect cuticle contains chitin as evidenced by NPL Gonil et al. (Abstract and Title) that Chitin is a major component of cuticle (in Discussion, page 240, first two lines). 
However, Arsiwalla T et al. is specifically silent about the disclosure of the step of ‘separating cuticle’ (first) from the soft portion of the insect.
NPL Mills et al. discloses that cuticles of the house cricket can be separated by scrapping clean of cellular tissue (at least in Abstract).
One of ordinary kill in the art before the effective filling date of the claimed invention would have been motivated to modify Arsiwalla T et al. (at least in page 2 lines 20-24 e.g. “obtaining a pulp) to include the teaching of NPL Miller et al. to perform removal of cuticle (Abstract) in order to obtain pulp Arsiwalla T et al. 
It is also to be noted that claims 5 and 8 are product by process claim.
The Examiner notes that these are product-by-process claims. 
Therefore, it is to be noted that, in this case,  the courts have held that when the prior art factor appears to differ from the claimed factor only in the method of obtaining the factor, the burden of persuasion was on applicant to show that the claimed product exhibited unexpected properties compared with that of the prior art. The courts further 
The courts also held that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). 
Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See MPEP §2113.
Lastly the courts have held that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). The examiner 

12.	Regarding claim 2, Arsiwalla T et al. discloses that the conversion of the insects or worms into nutrient streams can suitably be carried out in a reactor vessel (page 3 lines 25-30). Arsiwalla T et al. also discloses that substantial amounts of chitin which is usually difficult to separate completely from fat (col 3 lines 15-17).  Arsiwalla T et al. also discloses that the method includes mixing step to prepare suitable mixture for the next step of separation (page 4 lines 21-24). Therefore, if we combine the teachings of Arsiwalla T et al., as a whole, one of ordinary skill in the art would have been motivated to use reactor vessel ( page 3 lines 29-30)  to perform the method under stirring condition to make proper mixing ( page 4 lines 21-24) in order to promote separation of different phases ( page 4 lines 22-24). It is to be noted that the term “maturation” can be defined as stirring as evidenced by applicants own specification (in specification, page 4 line 15).  Therefore, it reads on ‘maturation’ step of claim 2.



14.	Regarding claim 10,  Arsiwalla T et al. discloses that an aqueous fraction obtained from insects as well as a powder obtained from insects, combining the solid and aqueous fraction of said insects, (at least in page 5 lines 25-30 and page 6 lines 1-7 of Arsiwalla T et al.) which meet the claimed steps of claim 10. 

15.	Regarding claim 11, Arsiwalla T et al. discloses the step of drying the solid fraction (page 5 lines 25-30, page 6 lines 3-7 and page 16 lines 1-3 of first paragraph, below table 5) spray-drying aqueous and solid containing fraction (at least in example 2 , page 19). 

16.	Regarding claims 12, 13, 17,  Arsiwalla T et al. discloses the step of drying solid fraction, aqueous fraction (page 5 lines 25-30) and the size may be reduced further by using micro-cutter  ( page 5 lines 29-30, page 6 lines 1-4) and also can be in powder form also ( page 5 lines 29-30, page 6 lines 1-4).  Therefore, reduced to smaller size can read on “step of grinding” of claim 12 and also this step provides the powdered form in order to have desired use to meet claims 13, 17. However, claims 13, 17 are Use claims and addressed above. 

Additionally, according to MPEP 2143.01, “Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) (discussing rationale underlying the motivation-suggestion-teaching test as a guard against using hindsight in an obviousness analysis)”.

17.	Regarding claim  20, Arsiwalla T et al. also  discloses that chitin  can be used in various application as an  additive as thickening material ( page 11 lines 15-20) and for animal feed as nutritional source (page 11 lines 18-20) desired use as food or feed (page 11 lines 25-27).

18.	Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Arsiwalla T et al. (WO 2014/123420) in view of NPL Mills et al. as applied to claim 1 and further in view of Dossey et al. US 2015/0132433 as evidence given by NPL Gonil et al. (in International J of Biological Macromolecules 51: 514-522, 2012).

19.	Regarding claim 3, Arsiwalla T et al. in view of Miller et al. disclose that the physical separation step is performed under normal (atmospheric) pressure condition (page 5 lines 6-8). 

Dossey et al. discloses that insect product can be made by wet grinding the insects in a mill or mixer (Fig 1, #105), separating the chitin by use of a filter press (Figure 1, #125; para [0045]). It is to be noted that as because insect cuticle contains chitin as evidenced by NPL Gonil et al. (Abstract and Title), therefore, one of ordinary skill in the art can use this disclosed method of separating chitin containing cuticles by using a filter press (Figure 1, #125; para [0045]) in order to free soft part  from cuticles contamination.
It is to be noted that even if Dossey et al. discloses that insect product can be made by wet grinding the insects in a mill or mixer (Fig 1, #105), however, as chitin can be separated from such composition by using filter press, and chitin is a major component of cuticles as evidenced by NPL Gonil et al. (Abstract and Title), therefore, one of ordinary skill in the art before the effective filling date of the claimed invention can include filter press technique to perform separating cuticles /residual cuticles (chitin) by modifying Arsiwalla T et al. in view of NPL Mills et al.in order to have soft part separated from the cuticles to perform next step of processing the soft part. 

20.	Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Arsiwalla T et al. (WO 2014/123420) in view of NPL Gonil et al. (in International J of Biological Macromolecules 51: 514-522, 2012) as applied to claim 1 and further in view of Vinchon AT et al. (WO 9739635 (A1), 1997) and (additionally), in view of Newkirk et al. US 2003/0124222.

21.	Regarding claim 4, Arsiwalla T et al. is silent about “belt separator”.

One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Arsiwalla T et al.( e.g. reactor vessel  at page 3 lines 28-30) by including the teaching of Vinchon AT et al. to include belt as well in order to perform the method in a separator said separator consists of belt in order to separate soft part from hard part by vibration of the conveyor ([0026] under Description) and transport the separated parts at the designated places ( at least in claim 15). 
	(Additionally), Newkirk et al. discloses that solid and liquid fractions from food material can be separated by use of a belt press separator ([0006], [0042], [0035], Fig 1, belt press 17). One of ordinary skill I the art would have been motivated to modify Arsiwalla T et al. in view of Dossey et al. to include the teaching of  Newkirk et al. by using belt separator which is a type of filter press which is commonly used belt press separator (Fig 1, #17) and it is more efficient continuous method ([0042]) . 

22.	Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Arsiwalla T et al. (WO 2014/123420)  and as evidenced by NPL Gonil et al. (in International J of Biological Macromolecules 51: 514-522, 2012) as applied to claim 1 and further in view of Yoshizane et al. USPN 6440446.

23.	Regarding claim 9, Arsiwalla T et al. discloses that an aqueous fraction contains at least 58% protein and 4.6% lipid (Example 1, Table 3). 
Arsiwalla T et al. is silent about trehalose and its amount as claimed in claim 9.
Yoshizane et al. discloses that trehalose is present in insect (col 2 lines 4-5). 
Therefore, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Arsiwalla T et al. to optimize and to make the concentration of the aqueous phase of Arsiwalla T et al. in a way in order to concentrate enough to have sufficient amount of trehalose with the desired concentrated aqueous form which will have trehalose at least 2% by weight as claimed in claim 9 in order to have desired benefit of using the concentrated aqueous fraction as anti-osteoporosis agent as disclosed by Yoshizane et al. (col 2 lines 13-16). 
Regarding the amount of fat, Arsiwalla T et al. discloses that the fat content can be 4.6 which is less than claimed 7% by weight as claimed in claim 9 (at least in page 14, Table 3). 
Regarding the amount of crude protein, Arsiwalla T et al. discloses that the fat can be 58 wt. % ((at least in page 14, Table 3).
	
24.	Claims 16, 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Arsiwalla T et al. (WO 2014/123420) in view of  NPL Gonil et al. (in International J of Biological Macromolecules 51: 514-522, 2012) as applied to claim 1 and further in view of NPL Tan et al. ( in Food Quality and Preference 42: 78-89, 2015). 

25.	Regarding claim 16, Arsiwalla T et al. is silent about the use of an aqueous fraction as flavorings in food.
NPL Tan et al. discloses that insect components helps for enhancing flavor when used as cooking ingredient (at least on page 83 , col 1, lines 16-20 e.g. “I eat insects because….enhancing flavor). 
Therefore, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify the powdered aqueous fraction or mixtures (containing powdered aqueous fraction)  of  Arsiwalla T et al. ( page 5 lines 25-30, page 6, lines 1-5, page 8 lines 12-16) in order to have an enhanced flavor when used as cooking ingredient (at least on page 83 , col 1, lines 16-20 e.g. “I eat insects because….enhancing flavor).

26.	Regarding claim 18, Arsiwalla T et al. discloses that the dried material can itself be used as food or feed material (at least on page 8 lines 12-16 and claim 22 of Arsiwalla T et al.  ).

27.	Claims 15, 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Krauss S et al. (EP 3078277).


Krauss et al. is silent about 0.1 to 2.0% chitin.
Arsiwalla T et al. discloses that chitin can be present in an amount from 2-50% by weight in the solid fraction other than aqueous fraction (page 11 lines 3-5). 
Arsiwalla T et al. also  discloses that chitin  can be used in various application as an  additive as thickening material ( page 11 lines 15-20) and for animal feed as nutritional source (page 11 lines 18-20). 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Krauss S et al. to include the teaching of Arsiwalla T et al. to include solid fraction containing 2-50% by weight of chitin in order to have been used in various application as an additive as thickening material as disclosed by Arsiwalla T et al. (page 11 lines 15-20) and for animal feed as nutritional source (page 11 lines 18-20).

Double Patenting
29.	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

30.	Claims  1-5, 7-13, 15-20 of the present application are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 3-4, 6-12, 14-22 (particularly claim 3) of co-pending Application No. 16/473,945 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other all of the claim limitations of present claim 1 are also disclosed in claim 2 of ‘871.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Although the conflicting claims are not identical, they are not patentably distinct.  While comparing the application numbers 16473871 (present application) with the application number16/473945, the common feature is that these two applications share the same invention of insect powder composition.  The only difference in application number 16/473945 compared to the present application, Application No. 16/473945 has claim 4 recites  “at least 71% protein” and claim 24 recites “at least 73% by weight”  and the present application has “at least 65% by weight protein” as claim limitation in claim 15 . However, at least 65% by weight overlaps with “at least 71% by weight and 73% by weight”. It is also to be noted that “comprising” can include related carbohydrate etc. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990)].

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792